DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-12, 14, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnissel et al. (US 2014/0190205).
In regard to claim 1, fig. 3 of Bonnissel teaches an LNG plant comprising: 
a cold box (see at least one of EC1, EC2, E3, ¶ 0155, fig. 3) comprising a plurality of heat exchanger passes (see at least S1, S2 and S3); and a refrigeration unit comprising a closed refrigeration cycle (see the closed loop refrigerant cycles in fig. 3; Abstract, ¶ 0048), wherein the cold box is fluidly coupled with the refrigeration unit (See fig. 3), wherein the cold box is configured to receive a natural gas feed stream (Sg) and produce LNG from the feed stream (¶ 0159-0160, fig. 3) using a refrigeration content from the refrigeration unit, wherein the refrigeration unit comprises:
a first compressor unit (C2) configured to compress a refrigerant to produce a compressed refrigerant (D) at a first pressure (P3) (See fig. 3);
a first heat exchanger pass (S2) of the plurality of heat exchanger passes, wherein the first heat exchanger pass (S2) is configured to pass the compressed refrigerant (D) through the cold box to cool the compressed refrigerant (See fig. 3);
a splitter (See fig. 3, wherein refrigerant D is split into two streams after it leaves EC1: Note that it is inherently obvious that some form of splitter have to be used to separate the refrigerant D. In In addition, the junction at which the two pipes/flow lines [D1 and D2] is split is interpreted as a splitter) configured to separate the cooled, compressed refrigerant (D) into a first portion (D2) and a second portion (D1) (See fig. 3);
a first expander (E2) configured to receive the first portion (D2) from the splitter and expand the first portion to a second pressure (P2), wherein the second pressure (P2) is less than the first pressure (P3) (See fig. 3; P1<P2<P’3<P3);
a second expander (E1) configured to receive the second portion (D1) from the splitter and expand the second portion (D1) to a third pressure (P1), wherein the third pressure (P1) is less than the second pressure (P2) (See fig. 3; P1<P2<P’3<P3);
a second heat exchanger pass (S3) of the plurality of heat exchanger passes configured to pass the first portion (D2) at the second pressure (P2) through the cold box (See fig. 3);
a third heat exchanger pass (S1) of the plurality of heat exchanger passes configured to pass the second portion (D1) at the third pressure (D1) through the cold box to provide at least a portion of the refrigeration content in the cold box (See fig. 3);
at least one second compressor (C1), wherein the at least one second compressor (C1) is configured to receive the second portion (D1) downstream of the third heat exchanger pass (S1) and compress the second portion (D1) to the second pressure (P2) (See fig. 3); and
a mixer (See fig. 3: Note that it is inherently obvious that some form of Mixer have to be used to mix the two streams. In addition, the junction/joint of the two pipes/flow lines [D1 and D2] is interpreted as a mixer), wherein the mixer is configured to combine the compressed second portion (D1) downstream of the at least one second compressor (downstream of C1) and the first portion (D2) downstream of the second heat exchanger pass (S3) to form the refrigerant (D) upstream of the first compressor [C2] (See fig. 3).

In regard to claim 2, Bonnissel teaches the LNG plant of claim 1, wherein the first compressor unit (C2) comprises a plurality of compressors (two-stage compressor) arranged in series and an intercooler (H2) disposed between consecutive compressors (see Bonnissel fig. 3, C2 is a two-stage compressor with an intercooler in between).
In regard to claim 4, Bonnissel teaches the LNG plant of claim 1, wherein the second pressure (P2) is between about 20% and about 50% of the first pressure (P3) on an absolute scale (see ¶ 0116-0118). Bonnissel teaches P2 in the range of 1Mpa to 10 Mpa (10-100 bars) and P3 in the range of 5 Mpa to 20 Mpa (50-200 bars).
In regard to claim 5, Bonnissel teaches the LNG plant of claim 1, wherein the third pressure (P1) is between about 3% and about 20% of the first pressure (P3) on an absolute scale (see ¶ 0116-0118). Bonnissel teaches P1 in the range of .5 Mpa to 5 Mpa and P3 in the range of 5 Mpa to 20 Mpa (50-200 bars).
In regard to claim 6, Bonnissel teaches the LNG plant of claim 1, further comprising a heat exchanger (H1) fluidly coupled between the first compressor (C2) and the first heat exchanger pass (S2), wherein the heat exchanger (H1) is configured to cool the compressed refrigerant (D) prior to the compressed refrigerant passing to the first heat exchanger pass (S2) (See fig. 3).

In regard to claim 7, fig. 3 of Bonnissel teaches an LNG plant comprising: 
a cold box comprising a heat exchanger (see at least one of the heat exchangers EC1, EC2, E3, ¶ 0155, fig. 3), wherein the heat exchanger comprises a plurality of heat exchanger passes (S1, S2 and S3); 
a refrigeration unit (see the closed loop refrigerant circuit on fig. 3; Abstract, ¶ 0048) fluidly coupled with the plurality of heat exchanger passes (S1, S2 and S3), wherein the refrigeration unit is configured to provide: 
a first refrigerant stream (D) to a first heat exchanger pass (S2) of the plurality of heat exchanger passes (S1-S3), wherein the first refrigerant stream (D) is at a first pressure (P3) (See fig. 3); 
a second refrigerant stream (D2) to a second heat exchanger pass (S3) of the plurality of heat exchanger passes, wherein the second refrigerant stream (D2) comprises a first portion of the first refrigerant stream downstream of the first heat exchanger pass (See fig. 3 wherein D2 split from the first refrigerant stream D), and wherein the second refrigerant stream (D2) is at a second pressure (P2) (See fig. 3); and
 a third refrigerant stream (D1) to a third heat exchanger pass (S1) of the plurality of heat exchanger passes, wherein the third refrigerant stream (D1) comprises a second portion of the first refrigerant stream downstream of the first heat exchanger pass (See fig. 3 wherein D1 split from the first refrigerant stream D), and wherein the third refrigerant stream (D1) is at a third pressure (P1), wherein the second pressure (P2) and the third pressure (P1) are both below the first pressure (P3) (See fig. 3; P1<P2<P’3<P3);
wherein the cold box is configured to receive a natural gas feed stream (Sg) and produce LNG from the natural gas feed stream using a refrigeration content from the refrigeration unit in the plurality of heat exchanger passes (¶ 0159-0160, fig. 3).

In regard to claim 8, Bonnissel teaches the LNG plant of claim 7, wherein the first pressure (P3) is between about 1,000 psia and 2,000 psia pressure (P3) on an absolute scale (see ¶ 0116-0118). Bonnissel teaches P3 in the range of 5 Mpa to 20 Mpa (50-200 bars).
In regard to claim 9, Bonnissel teaches the LNG plant of claim 7, wherein the second (P2) pressure is between about 20% and about 50% of the first pressure (P3) on an absolute scale (see ¶ 0116-0118). Bonnissel teaches P2 in the range of 1Mpa to 10 Mpa (10-100 bars) and P3 in the range of 5 Mpa to 20 Mpa (50-200 bars).
In regard to claim 10, Bonnissel teaches the LNG plant of claim 7, wherein the third pressure (P1) is between about 3% and about 20% of the first pressure (P3) on an absolute scale (see ¶ 0116-0118). Bonnissel teaches P1 in the range of .5 Mpa to 5 Mpa and P3 in the range of 5 Mpa to 20 Mpa (50-200 bars).
In regard to claim 11, Bonnissel teaches the LNG plant of claim 7, wherein a ratio of the second pressure (P2) to the third pressure (P1) is between about 10:1 and about 2:1 (see ¶ 0116-0117).
In regard to claim 12, Bonnissel teaches the LNG plant of claim 7, wherein a molar ratio of a flowrate of the second refrigerant stream (D2) to a flowrate of the first refrigerant stream (D) is between about 0.5 and about 0.75 (see ¶ 0195-0197, 0245).

In regard to claim 14, Bonnissel teaches an LNG plant comprising: a cold box (see at least one of EC1, EC2, E3, ¶ 0155, fig. 3) comprising a plurality of heat exchanger passes (S1-S3); and 
a refrigeration unit comprising a closed refrigeration cycle (see the closed loop refrigerant cycles in fig. 3; Abstract, ¶ 0048), wherein the cold box is fluidly coupled with the refrigeration unit (See fig. 3), wherein the cold box is configured to receive a natural gas feed stream (Sg) and produce LNG from the feed stream using a refrigeration content from the refrigeration unit in the plurality of heat exchanger passes [S1-S3] (¶ 0159-0160, fig. 3), wherein the refrigeration unit comprises:
a first compressor unit (C2) configured to compress a refrigerant to produce a compressed refrigerant (D) at a first pressure (P3) (See fig. 3);
a first heat exchanger pass (S2) of the plurality of heat exchanger passes, wherein the first heat exchanger pass (S2) is configured to pass the compressed refrigerant (D) through the cold box to cool the compressed refrigerant (See fig. 3);
a splitter (See fig. 3, wherein refrigerant D is split into two streams after it leaves EC1: Note that it is inherently obvious that some form of splitter have to be used to separate the refrigerant D. In In addition, the junction at which the two pipes/flow lines [D1 and D2] is split is interpreted as a splitter) configured to separate the cooled, compressed refrigerant (D) into a first portion (D2) and a second portion (D1) (See fig. 3);
a second heat exchanger pass (S3) of the plurality of heat exchanger passes configured to pass the first portion (D2) at the second pressure (P2) through the cold box (See fig. 3), wherein the second pressure (P2) is less than the first pressure (P3) (See fig. 3; P1<P2<P’3<P3);
a third heat exchanger pass (S1) of the plurality of heat exchanger passes configured to pass the second portion (D1) at the third pressure (D1) through the cold box to provide at least a portion of the refrigeration content in the cold box (See fig. 3), wherein the third pressure (P1) is less than the second pressure (P2) (See fig. 3; P1<P2<P’3<P3);
at least one second compressor (C1), wherein the at least one second compressor (C1) is configured to receive the second portion (D1) downstream of the third heat exchanger pass (S1) and compress the second portion (D1) to the second pressure (P2) (See fig. 3); and
a mixer (See fig. 3: Note that it is inherently obvious that some form of Mixer have to be used to mix the two streams. In addition, the junction/joint of the two pipes/flow lines [D1 and D2] is interpreted as a mixer), wherein the mixer is configured to combine the first portion (D2) downstream of the second heat exchanger pass (S3) and the second portion (D1) downstream of the third heat exchanger pass (S1) or the compressed second portion downstream of the at least one second compressor (the second portion D1 after leaving C1) to form the refrigerant upstream of the first compressor [C2] (See fig. 3).

In regard to claim 15, Bonnissel teaches the LNG plant of claim 14 further comprising a first expander (E2) configured to receive the first portion (D2) from the splitter and expand the first portion to the second pressure (P2); and/or a second expander (E1) configured to receive the second portion (D1) from the splitter and expand the second portion (D1) to the third pressure (P1) (See fig. 3). 
In regard to claim 17, Bonnissel teaches the LNG plant of claim 14, wherein the mixer (the junction/joint of the two pipes/flow lines [D1 and D2]) is downstream from the at least one second compressor (C1), and is configured to combine the first portion (D2) downstream of the second heat exchanger pass (S3) and the compressed second portion (D1) to form the refrigerant upstream of the first compressor [C2] (See fig. 3).
In regard to claim 18, Bonnissel teaches the LNG plant of claim 14, wherein the refrigerant consists of one or more non-hydrocarbon refrigerants (see at least ¶ 0001, 0004, 0012 and 0015). 
In regard to claim 19, Bonnissel teaches the LNG plant of claim 14, wherein the second pressure (P2) is between 20% and 50% of the first pressure (P3) on an absolute scale (see ¶ 0116-0118). Bonnissel teaches P2 in the range of 1Mpa to 10 Mpa (10-100 bars) and P3 in the range of 5 Mpa to 20 Mpa (50-200 bars), wherein the third pressure (P1) is between 3% and 20% of the first pressure (P3) on an absolute scale (see ¶ 0116-0118). Bonnissel teaches P1 in the range of .5 Mpa to 5 Mpa and P3 in the range of 5 Mpa to 20 Mpa (50-200 bars).
In regard to claim 20, Bonnissel teaches the LNG plant of claim 14, wherein a ratio of the second pressure (P2) to the third pressure (P1) is between about 10:1 and about 2:1 (see ¶ 0116-0117).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnissel et al. (US 2014/0190205) in view of Wyllie et al. (US 2014/0245780).
In regard to claim 3, fig. 3 of Bonnissel teaches the LNG plant of claim 1, wherein the at least one second compressor (C1) is mechanically coupled to the first expander or the second expander (E1) (See fig. 1), but does not explicitly teach the at least one second compressor comprises a plurality of second compressors.
However, Wyllie teaches a refrigerant expansion process for liquefying natural gas in a coldbox (2) LNG production wherein a first refrigerant stream (CS) is split into a second portion (CS/LS) and third portion (HS), Wherein a plurality of second compressors (22, 23) are configured to receive the expanded (via LE) second portion (CS/LS) and compress the second portion (CS/LS) to the second pressure (P2) (See at least fig. 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the second compressor of Bonnissel to have a plurality of second compressors, based on the teaching of Wyllie, since it has been shown that combining prior art elements to yield predictable results is obvious whereby having a  plurality of second compressors would help the system of Bonnissel in order to compress to the refrigerant to very high pressure if needed, and the intercooler between the stages is more efficient than a cylinder wall cooling in a single stage compressor.
In regard to claim 16, Bonnissel teaches the LNG plant of claim 14, wherein Bonnissel teaches at least one second compressor, but does not explicitly teach the at least one second compressor includes a two-stage compressor.
However, Wyllie teaches a refrigerant expansion process for liquefying natural gas in a coldbox (2) LNG production wherein a first refrigerant stream (CS) is split into a second portion (CS/LS) and third portion (HS), Wherein a plurality of second compressors (22, 23) are configured to receive the expanded (via LE) second portion (CS/LS) and compress the second portion (CS/LS) to the second pressure (P2) (See at least fig. 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the second compressor of Bonnissel to have a two-stage compressor, based on the teaching of Wyllie, since it has been shown that combining prior art elements to yield predictable results is obvious whereby having a two-stage compressor would help the system of Bonnissel in order to compress to the refrigerant to very high pressure if needed, and the intercooler between the stages is more efficient than a cylinder wall cooling in a single stage compressor.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnissel et al. (US 2014/0190205) in view of Liu Jifu (CN104807286A) 
In regard to claim 13, Bonnissel teaches the LNG plant of claim 7, wherein Bonnissel teaches the refrigeration unit is configured to provide the LNG, but does not explicitly teach the refrigeration unit is configured to provide the LNG at an energy of between about 320 kW/ton and about 425 kW/ton.
However, it is well-known in the art to perform a liquefaction of a natural gas to produce LNG using a liquefaction unit as taught by Jifu, wherein Jifu teaches a low-temperature nitrogen liquefaction circulation system, wherein the nitrogen refrigerant can complete the pre-cooling, intermediate cooling and liquefaction in one go, whereby the energy consumption of the LNG is not higher than 350 kWh/ton (See Jifu ¶ 0021).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the LNG plant of Bonnissel wherein the refrigeration unit is configured to provide the LNG at an energy of between about 320 kW/ton and about 425 kW/ton, in view of the teachings of Jifu, since it has been shown that combining prior art elements to yield predictable results is obvious whereby using liquefaction unit to provide the LNG at an energy of between about 320 kW/ton and about 425 kW/ton.
Moreover, if a modified prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763